Citation Nr: 0303491	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2001.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's PTSD is manifested by symptoms productive 
of total or almost total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  
In this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Review of the record indicates that service connection for 
PTSD has been in effect since March 1994.  The veteran 
submitted the instant claim for increase in July 1999.  He 
indicated that his VA physician had recommended that he 
request an increase.  He stated that he had difficulty 
trusting people and felt suspicious all of the time.  He also 
indicated that he suffered from panic attacks.

A July 1999 VA social work note indicates that the veteran 
reported good and bad days.  He stated that he had restless 
nights and some short-term memory loss.  In August 1999, the 
veteran reported that his dreams were intensifying and that 
he remembered the smell of rotting flesh from when he fought 
in the Pacific.  

A VA psychiatric examination was conducted in January 2000.  
The examiner noted that the veteran had been hospitalized six 
or seven years previously due to significant psychiatric 
impairment.  He also observed that the veteran had been in 
outpatient treatment over the years and that multiple 
medications had given him only partial relief.  The veteran's 
chief complaints were anxiety, depression, sleep disturbance, 
flashbacks, recurrent thoughts of helplessness and 
hopelessness, memories of bad smells and dead bodies, and 
somatic symptoms such as sweating, stomach upset, nausea, 
shakes and palpitations.  He reported that flashbacks and 
recollections of traumatic memories occurred every couple of 
weeks.  He stated that sleep disturbances occurred almost 
nightly and that he slept for two to three hours at a time.  
The examiner noted that remissions occurred every few days 
for brief periods, particularly when the veteran was stress 
free and his medications were working.  He indicated that the 
veteran had not been gainfully employed for the previous two 
years.  The veteran reported that he volunteered at a senior 
center two or three times per week, and on other days he 
stayed at home and read or watched television.  He indicated 
that he experienced anxiety and nervous episodes at least 
four to five times per week.  The diagnosis was PTSD, 
chronic, moderate.  A Global Assessment of Functioning (GAF) 
score of 55 was assigned.  The examiner indicated that the 
veteran was suffering from moderate symptoms of frequently 
depressed mood, insomnia, ruminating and obsessing about 
trauma, and periodic anxiety attacks.  Moderate difficulty in 
work and social functioning was assessed.

A November 1999 progress note reflects the veteran's 
complaints of sleep disturbance, flashbacks and anxiety since 
he ran out of Elavil.  He was alert, verbal, and congruent, 
but worried and anxious.  His GAF score was 45.  

In April 2000 the veteran presented for medication review.  
His somatic problems were noted to be mild and ongoing.  The 
veteran's affect was congruent and responsive.  Insight and 
judgment were fair, and memory for recent and remote events 
was fair as well.  The veteran was also seen by a VA social 
worker in April 2000.  He reported his continuing struggle 
with nightmares, flashbacks and bad dreams.  He was noted to 
be depressed without homicidal or suicidal ideation.  His GAF 
score was assessed at 45.

An August 2001 treatment note indicates that the veteran's 
medications were effective but that the veteran had a mild 
side effect of dizziness.  He also complained of short-term 
memory impairment.  Mild anxiety was noted.  Insight and 
judgment were fair.  Memory for recent, remote and recall was 
fair.  The veteran was noted to be focused on his current 
stressors.  The assessment was PTSD and a GAF score of 45 was 
assigned.  An August 2001 VA social work note indicates that 
the veteran was depressed.

The veteran testified before the undersigned in October 2001.  
He indicated that his current complaint regarding his PTSD 
focused on memory loss.  He stated that on most days he spent 
time at a local senior citizens' center because he did not 
like to be alone.  He noted that his volunteer activity 
helped him to remain calm.  He related that on days after he 
had experienced nightmares he would be unable to participate 
in his volunteer activity because he did not feel up to it.  
He testified that his medications had been changed due to 
side effects.  The veteran also indicated that he had 
recently been having problems interacting with people, and 
that he sometimes lacked patience.  He stated that he used to 
be interested in activities such as fishing but that he had 
begun to lose interest.  He indicated that he spent time with 
others because when he was alone he felt worthless.  He 
testified that a niece did some of his cooking and reminded 
him of appointments and bills that were due.

An October 2001 VA social work note reflects the veteran's 
complaints of nightmares, night sweats, bad dreams and 
flashbacks concerning his combat experiences during World War 
II.  He related that he had painful memories of his 
experiences in combat.  The social worker also noted that the 
veteran continued to have problems with concentration, 
focusing, task completion and attention span.  He indicated 
that the veteran's social circle was limited and that he had 
difficulty being around noises, including crying children.

The veteran was afforded a VA psychiatric examination in 
August 2002.  The examiner noted that the veteran had been 
hospitalized nine years previously for a psychiatric 
breakdown.  He also observed that the veteran experienced 
nightmares and depression on a daily basis.  The veteran 
reported difficulty staying asleep due to dreams and 
indicated that he awoke with sweating and tremors.  He also 
reported daytime tremor and anxiety spells.  He indicated 
that he was irritable and avoided dealing with people.  He 
reported that his divorce was due to these problems.  He 
noted that he had difficulty controlling his emotions and 
that when he had difficulty he preferred to be alone.  He 
endorsed feelings of loneliness and feelings of hopelessness.  
He complained of memory lapses and fears of appearing 
inadequate to others.  He indicated that he had lost interest 
in activities such as fishing.  The examiner opined that the 
veteran's symptoms were frequent and caused significant 
impairment in the veteran's functioning.  

On mental status examination, the veteran was alert and in no 
significant distress.  His affect was constricted but 
responsive and intense.  He did not smile readily.  He 
exhibited worry, frustration, sadness, helplessness and 
dependency.  There was some impairment in cognitive and 
memory functioning.  Impairment in short-term memory was 
noted.  The veteran endorsed spells of anxiety.  The examiner 
noted that the veteran's PTSD symptoms had worsened to some 
extent over the previous two years.  The diagnosis was 
chronic, severe PTSD.  No other concomitant psychiatric 
diagnoses were made at the time of the examination.  The 
veteran's GAF score was 35, and the examiner elaborated that 
the score indicated serious impairment in many areas of 
functioning, including psychological, social, and behavioral 
areas.  He noted significant impairment in thinking and mood, 
along with social relationships.  In addition, there was 
impairment in anticipation of the future and enjoyment of 
daily activities.  He opined that the veteran's status was 
unlikely to change significantly in the future and that the 
prognosis was considered guarded.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsess ional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Having resolved all reasonable doubt in favor of the veteran, 
the Board finds that the evidence demonstrates a level of 
occupational and social impairment that more nearly 
approximates total than the level of impairment required for 
a 70 percent rating.  As discussed above, the veteran's GAF 
score has generally been in a range that indicates severe 
symptoms or serious impairment in functioning.  The veteran 
has consistently complained of sleep disturbance, intrusive 
recollections, and memory impairment.  He has also stated 
that he has lost interest in his activities.  Moreover, the 
August 2002 VA examiner noted serious impairment in many 
areas to include significant impairment in social 
relationships.  He noted that the condition was unlikely to 
change significantly in the future and that the veteran's 
prognosis was considered guarded.  Accordingly, the Board 
concludes that a 100 percent rating is warranted for this 
disability.


ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted, subject to the criteria governing the payment of 
monetary benefits.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

